Order entered March 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00289-CV

                         IN RE MUAMAR ASAD SAYYED, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 380-8240-507

                                            ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction as to relator’s request for a writ of mandamus directing vacatur of his conviction and

rendition of a judgment of acquittal, and we DENY relator’s petition for writ of mandamus to the

extent he complains of post-conviction orders signed by Judge Benjamin Smith.


                                                      /s/   LESLIE OSBORNE
                                                            JUSTICE